COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        GCube Underwriting Limited as Assignee and Subrogee of
                            E.ON Climate & Renewable North America, LLC v. Gamesa
                            Wind US, LLC

Appellate case number:      01-18-00490-CV

Trial court case number:    2013-67072-7

Trial court:                190th District Court of Harris County

        On August 23, 2018, appellant, GCube Underwriting Limited as Assignee and
Subrogee of E.ON Climate & Renewable North America, LLC, filed an “Unopposed
Motion to Seal Appeal and Clerk’s Record and Request for Brief Extension of Time for
Trial Clerk to File Clerk’s Record Under Seal” because the clerk’s record is currently due
to be filed today on August 23, 2018. Appellant’s motion attaches an “Agreed Motion to
Seal Court Records” under Rule of Civil Procedure 76a, filed on November 6, 2013, and a
“Judgment Confirming Arbitration Award Under Seal,” signed by the trial court on April
2, 2014, which had maintained the seal on the arbitration award and other related
documents and exhibits from a previous order. See TEX. R. CIV. P. 76a.

        Requests to seal records are governed by Texas Rule of Civil Procedure 76a, which
provides no authority for an appellate court to make the findings necessary to decide
motions to seal the record. See TEX. R. CIV. P. 76a; see also Envtl. Procedures, Inc. v.
Guidry, 282 S.W.3d 602, 636 (Tex. App.—Houston [14th Dist.] 2009, pet. denied) (“On
its face, Texas Rule of Civil Procedure 76a, entitled ‘Sealing Court Records,’ does not give
appellate courts the authority to find the necessary facts and to determine motions to seal
on appeal, and the parties have not cited any statute, rule, or case stating that appellate
courts have this authority.”). In a prior related mandamus petition, under appellate cause
number 01-17-00927-CV, this Court’s December 12, 2017 Order of Abatement had
granted the relator’s motion to seal the mandamus petition and sworn record.

      Accordingly, because appellant included the trial court’s sealing order, the Court
grants appellant’s motion. The district clerk is ordered to file the clerk’s record under
seal within 10 days of the date of this Order. The Clerk of this Court is directed to file
the clerk’s record under seal and not file it electronically. See TEX. R. APP. P. 9.2(c)(3)
(“Documents filed under seal, . . . or to which access is otherwise restricted by . . . court
order must not be electronically filed.”).

       It is so ORDERED.
Judge’s signature:  /s/ Laura C. Higley
                     Acting individually          Acting for the Court
Date: August 28, 2018